Citation Nr: 0330132	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  97-29 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On June 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain medical records from the Olin 
E. Teague Veterans Hospital from the 
1960s onward, and obtain all records from 
the McClosky VA Hospital from 1980 to the 
present.  

2.  Contact the Social Security 
Administration and request that they 
advise whether the veteran was receiving 
disability benefits, and that if he was 
receiving disability benefits, to submit 
any records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

3.  If any of the relevant records sought 
as requested above cannot be obtained 
notify the veteran which records could 
not be obtained by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
2002).  

4.  If the following examination was not 
previously completed, or if a copy of the 
following examination report can not be 
located, make arrangements with the 
appropriate VA medical facility for the 
scheduling of a VA medical opinion 
provided by an appropriate VA specialist 
concerning the etiology of the cause of 
the veteran's death.  Send the claims 
folder and a copy of this memorandum to 
the examiner for review.  

The examiner is requested to perform 
and/or respond to the following:

Review the veteran's entire medical 
history, including his inservice and 
post-service medical history.  In 
particular, document consideration of the 
veteran's cardiovascular, psychiatric 
history, and his history of cigarette 
smoking.  Also document his history of an 
abdominal aortic aneurysm.  

In general, determine whether it is at 
least as likely as not that a disability 
or disabilities incurred in service 
was/were either the principal or a 
contributory cause of the veteran's 
death.  In making this determination, 
address the questions below.  

 Describe the veteran's history of 
cardiovascular disorder(s) and his 
psychiatric history.  

Describe the relationship, if any, 
between the veteran's cardiovascular, 
and/or psychiatric disorders, and the 
cause of the veteran's death.  

Is it at least as likely as not that the 
veteran's post-service cardiovascular 
disability was incurred during his 
military service?  In answering this 
question, discuss whether the veteran's 
inservice cardiovascular symptoms were 
early manifestations of the veteran's 
subsequent post-service cardiovascular 
disability.  

Did the veteran's post-service 
cardiovascular disability preexist his 
military service?  If it is determined 
that the cardiovascular disability 
preexisted service, is it at least as 
likely as not that it was aggravated 
during service (i.e., underwent an 
increase in severity beyond normal 
progression in service); reflected a 
natural progression of the disorder in 
service, or reflected temporary or 
intermittent flare-ups that did not 
result in a worsening of the underlying 
disorder.  See 38 C.F.R. § 3.306; Sanders 
v. Derwinski, 1 Vet. App. 88 (1990).  

Is it at least as likely as not that the 
veteran's cardiovascular disability was 
proximately due to or the result of his 
service-connected psychoneurosis, and if 
not, then whether, and to what degree, if 
any, it was aggravated by the service-
connected psychoneurosis.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In light of the above question, is it at 
least as likely as not that the veteran's 
service-connected psychiatric disorder 
contributed substantially and materially 
to the cause of the veteran's death?

Discuss the veteran's history of tobacco 
use.  

Is it at least as likely as not that the 
veteran's in-service tobacco use, as 
opposed to his post-service tobacco use, 
was either a principal cause of death or 
contributed substantially and materially 
to the cause of the veteran's death?  

Based on a careful review of all the 
evidence of record, is it at least as 
likely as not that the veteran had 
nicotine dependence during his active 
military service?  

Is it at least as likely as not that such 
nicotine dependence was the proximate 
cause of the veteran's death?

Any opinion(s) expressed by themedical 
specialist must be accompanied by a 
complete rationale.  

Specify in writing any inability to 
answer any of the above queries.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





